Citation Nr: 0724149	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to March 
1992.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded by the Board for additional 
development in June 2004 and March 2006.  The additional 
development has been completed and the veteran's claim is now 
ready for review by the Board.


FINDING OF FACT

The veteran did not develop a chronic sinusitis disability as 
a result of service.


CONCLUSION OF LAW

A chronic sinusitis disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

Prior to the rating decision on appeal, by means of an 
October 2002 notice letter, the RO notified the veteran of 
its duty to assist him in obtaining pertinent evidence and 
medical records to support his claim as well as requested 
that he submit any supporting medical records from private 
treatment.  Additionally, the RO informed the veteran as to 
what the evidence must show to establish entitlement.  The RO 
also requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  The Board notes that VA again sent the veteran 
notice letters in June 2004 and June 2005.  

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has been provided appropriate VA medical examinations 
and a medical opinion has been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  In fact 
the veteran noted in March 2006 that he had no other 
information or evidence to give VA, and requested that his 
claim be decided as soon as possible.  The Board is also 
unaware of any outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

History

The veteran's service medical records reveal that the veteran 
experienced several upper respiratory infections (URIs).  In 
April 1991 a physician diagnosed URI, but also noted the 
possibility of early sinusitis or bronchitis.  In May 1991, 
the same physician noted sinusitis and pharyngitis.  
Subsequent to May 1991, the service medical records make no 
reference to sinusitis.  

On VA examination in April 1992 the veteran's sinuses were 
noted to be normal.  The post service VA treatment records 
reveal no complaints related to the sinuses until after the 
veteran underwent an uvulopalatopharyngoplasty (UPPP) for 
treatment of the his sleep apnea in September 2000.  A 
January 2001 VA outpatient record notes that the veteran's 
had been doing well after the UPPP, with the exception of 
excess mucus drainage.  In June 2001 it was noted that the 
veteran had copious post-nasal drip.  The VA physician stated 
that if the symptoms persisted the veteran should be checked 
to see if he had sinusitis.  In July 2004 the veteran 
reported that he had a long history of seasonal allergy 
problems that were worse in the Spring and Fall, and the 
assessment included allergic rhinitis.  VA outpatient records 
in February and August 2006 indicate that the veteran gave a 
history of chronic sinusitis.  While each of these outpatient 
records contains an assessment of chronic sinusitis, 
objective examination of the veteran did not include a 
description of the veteran's sinuses.

On VA examination in September 2006, the veteran reported 
frequent throat clearing and post-nasal drip.  The examiner 
noted that the veteran had had no sinus surgery, but he had 
had surgery for treatment of sleep apnea.  The examiner 
thought that the veteran continued to have esophageal reflux, 
which was the most likely cause of his post-nasal drainage 
complaint.  The examiner stated that the veteran had no acute 
or chronic sinusitis.  He noted that the veteran had 
headaches approximately three to four times a year behind his 
eyes.  The examiner reported that the veteran's frontal and 
maxillary sinuses transilluminated extremely well, which 
ruled out acute and chronic sinusitis.

Analysis

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  

The veteran asserts that the service medical records show 
several instances of treatment for upper respiratory 
infections.  He also notes that he has been treated by VA for 
sinus problems since his discharge from service, and that he 
received sinus surgery at VA to alleviate sleep apnea and 
clear up his upper respiratory tract.  In June 2007, the 
veteran's representative asserted that the September 2006 VA 
medical examination was inadequate.  He noted that the VA 
examination report contained a change in diagnosis as 
compared with the VA outpatient treatment records and 
asserted that the VA examiner did not explain the change in 
diagnosis as required by 38 C.F.R. § 4.2 (2006).  The 
representative also argued that the agency of original 
jurisdiction denial of service connection for sinusitis 
conflicted with McClain v. Nicholson, No. 05-0468 (U.S. Vet. 
App. June 21, 2007).  The representative asserted that the 
veteran's claim had been denied based on a finding that the 
veteran had no current disability, when the veteran had 
actually had the disability at one point in time during the 
pendency of the appeal.  

In this case the Board finds that the arguments of the 
veteran and his representative are unconvincing.  The service 
medical records do not indicate that the veteran ever 
received a diagnosis of chronic sinusitis.  The Board notes 
that the veteran's nasal problems during service were 
primarily attributed to URIs and not to sinusitis.  While the 
service medical records contain one diagnosis of sinusitis 
and one diagnosis of possible sinusitis, there is no 
indication that the veteran had a chronic sinusitis 
disability.  The lack of a chronic sinusitis disability in 
service is supported by the April 1992 VA examination, 
immediately following service, which indicated that the 
veteran's sinuses were normal.  The veteran did not complain 
of sinus problems until after the UPPP surgery in September 
2000.  

The veteran did receive diagnoses of chronic sinusitis in 
February 2006 and August 2006.  However, this was more than 
13 years after discharge from service, and the Board finds 
that these diagnoses of chronic sinusitis are not probative.  
As noted above when the veteran was examined in February and 
August 2006, the objective findings did not include any 
mention of the veteran's sinuses.  It is clear that at each 
of these examinations, the diagnosis of chronic sinusitis was 
made based solely on the history as provided by the veteran.  
As such the diagnoses of chronic sinusitis are not probative 
to the veteran's claim.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The Board finds the opinion of the September 2006 VA examiner 
to be much more probative.  The September 2006 VA examiner 
based his opinion on both a review of the veteran's medical 
history and an examination of the veteran.  The examination 
report provides an objective description of the veteran's 
sinuses and explains why the objective findings indicate that 
the veteran did not have chronic sinusitis.  Consequently the 
Board finds that the September 2006 VA examination report is 
thorough, competent, probative, and adequate.  With regard to 
the veteran's representative's assertion that 38 C.F.R. § 4.2 
has been violated because the September 2006 VA examiner did 
not explain a change in diagnosis, the Board notes that this 
regulation only applies to increased rating claims and not to 
service connection claims.  Regardless, as explained above, 
the Board does not find that the February and August 2006 
diagnoses are probative and the Board finds that the 
September 2006 VA examination report provides not a change in 
diagnosis, but a corrected diagnosis, as opposed to the 
unsupported diagnoses made in February and August 2006.  

The Board has also considered the representative's McClain 
argument.  In McClain the United States Court of Appeals for 
Veterans Claims (Court) held that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  The Board does not find that 
McClain is applicable to this veteran's case.  In this case 
the Board finds that the most probative medical evidence 
indicates that the veteran has not had a chronic sinusitis 
disability at any time during the pendency of his claim.  
Since the most probative medical evidence 


indicates that the veteran has not had a chronic sinusitis 
disability at any time since discharge from service, service 
connection for chronic sinusitis is not warranted.


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


